EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-8 of our report dated July 29, 2014 with respect to the audited consolidated financial statements of Nate’s Foods Co. for the period from May 12, 2014 (inception) through May 31, 2014. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas September 26, 2014
